 1
                                                                        JS-6
 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:20−cv−08780 RGK (JPRx)
     ITSELF AND ITS MEMBERS;
10
     JESSIE JAMES DAVIS IV, An
11   Individual                                   [PROPOSED] ORDER FOR
12
                                                  DISMISSAL WITH PREJUDICE OF
                        Plaintiffs,               ENTIRE ACTION
13

14         v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
15
     BRODY TERRACE - 10 A
16   CALIFORNIA LIMITED
     PARTNERSHIP; and DOES 1
17
     THROUGH 10, Inclusive
18

19
                 Defendants

20         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
21   parties herein and for good cause shown, this Court hereby dismisses with prejudice
22   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
23   complaint in its entirety. Each of the parties herein shall bear their own respective
24   attorney fees and costs.
25
           IT IS SO ORDERED.
26

27
     Dated: June 2, 2021
28                                          By: _____________________________
                                                  Hon. R. Gary Klausner
                                                  United States District Judge

                                 ORDER FOR DISMISSAL                                         1
